EXHIBIT 10.4
 


ASSIGNMENT OF TRADEMARK RIGHTS


This Assignment of Trademark Rights (the “Assignment”) is effective March 20,
2012, by and betweenBonamour International, LLC., a limited liability company
existing under the laws of the State ofTexas, whose corporate headquarters is
located at 5190 N. Central Expressway, Suite 900, Dallas, Texas 75206 (the
“Assignor”) andBonamour, Inc., a corporation existing under the laws of the
State ofColorado, whose corporate headquarters is located at 5190 N. Central
Expressway, Suite 900, Dallas, Texas 75206(the “Assignee”); collectively, the
Assignor and the Assignee are referred to as the “Parties.”


WITNESSETH:


The Assignor is the owner of the trademark applications listed on Schedule 1
attached hereto and incorporated by reference herein, along with any and all
trade dress and domain names associated therewith, together with the goodwill of
the business symbolized thereby (collectively referred to as the “Trademarks”),
and the Assignee is desirous of acquiring all right, title, and interest in and
to the Trademarks.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee agree as follows:


Assignor hereby sells, assigns and transfers to the Assignee the entire right,
title and interest in and to the Trademarks throughout the world, as fully and
entirely as the same would have been held and enjoyed by the Assignor if this
assignment had not been made, together with (i) the goodwill of the business
associated with the Trademarks; (ii) to the extent transferable, all damages
hereafter due or payable to the Assignor with respect to the Trademarks,
including without limitation, damages, and payments for past or future
infringements and misappropriations of the Trademarks; and (iii) to the extent
assignable, all rights to sue for past, present, and future infringements or
misappropriations of the Trademarks.


The Assignor agrees that when requested by the Assignee, it will, at the sole
cost of Assignor, execute all documents necessary or desirable to properly vest
full right, title and interest in and to all Trademarks throughout the world in
the name of the Assignee or which in the sole judgment of the Assignee, may be
necessary to obtain, maintain, issue or enforce said Trademarks.




[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT OF TRADEMARK RIGHTS


SIGNATURE PAGE




IN WITNESS WHEREOF, Bonamour International, LLC.has caused this Assignment to be
executed and delivered, and Bonamour, Inc.accepts this Assignment executed and
delivered, as of March 20, 2012.


ASSIGNOR:
BONAMOUR INTERNATIONAL, LLC.
     
by
            /s/ Nathan Halsey           
Name:  Nathan Halsey
         
Title:  Member/Manager CEO
       





STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 


On this 20th day of March, 2012 before me, a Notary Public in and for the State
and County aforesaid, personally appeared Nathan Halsey, known to me to be the
person named above who did depose and say that he/she is an officer and CEO of
Bonamour International, LLC. and signed and sealed the foregoing instrument.
(Notarial Seal)




/s/ Dean W. Jensen
Notary Public, State of Texas


My Commission Expires: 11-5-13







ASSIGNEE:
BONAMOUR, INC.




By: /s/ Nathan Halsey
Name: Nathan Halsey
Title:   President
 
 
 
 

--------------------------------------------------------------------------------

 




ASSIGNMENT OF TRADEMARK RIGHTS


Schedule 1


1.  
Trademarks:

 
Country
Serial No.
Mark
U.S.
85485325
BONAMOUR



 


 


 
 

--------------------------------------------------------------------------------

 